Citation Nr: 0127051	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  00-19 048 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a service-connected gunshot wound of the right upper 
extremity, currently evaluated as 10 percent disabling for 
limitation of motion of the right wrist.

2.  Entitlement to an increased evaluation for service-
connected left (minor) middle finger deformity and ankylosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.  He earned the Combat Infantryman Badge and a Purple 
Heart Medal, among other awards and decorations.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, in which the RO denied entitlement to an evaluation in 
excess of 10 percent for a left middle finger disability and 
denied an evaluation in excess of 10 percent for a right 
wrist disability.  In July 2000, the veteran disagreed with 
those determinations.  In August 2000, the RO issued a 
statement of the case, and the veteran thereafter submitted a 
timely substantive appeal later that same month, in August 
2000.  

The veteran requested a Travel Board hearing.  That hearing 
was conducted by the undersigned Board member, in Huntington, 
West Virginia, in August 2001.

At his August 2001 Travel Board hearing, the veteran 
submitted additional evidence.  However, that evidence is 
relevant to claims submitted during the pendency of his 
appeal rather than to the claims before the Board at this 
time.  Therefore, consideration of that evidence is not 
relevant to this decision, and the Board may proceed with 
appellate review.  38 C.F.R. § 20.1304(c) (2001).

During the pendency of this claim, the veteran submitted 
claims for service connection for a hearing loss and for 
post-traumatic stress disorder.  The claims file before the 
Board does not reflect that the RO has made a determination 
on either of those claims, and those claims are not before 
the Board on appeal at this time.  

  
FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal for an increased evaluation for ankylosis, 
left middle finger.

2.  The veteran's service-connected left (minor) middle 
finger disability is manifested by motion of the 
metacarpophalangeal joint, left middle finger, limited to 
one-half the normal range, by complete ankylosis of the 
proximal interphalangeal and distal interphalangeal joints of 
that finger, as well as by inability to approximate any other 
finger to the palmar crease, and inability to approximate the 
left thumb completely to any other digit, resulting in 
inability to manipulate small objects or hold a fork, but the 
veteran retains ability to grasp and hold onto larger 
objects, such as a hairbrush, and to use the grasped object 
with the left hand.


CONCLUSION OF LAW

An increased evaluation to 30 percent, but no higher, is 
warranted for service-connected left (minor) middle finger 
ankylosis with limitation of function of the other digits of 
the left (minor) hand.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5221-5226 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an increased 
evaluation for his service-connected left middle finger 
disability.  By a rating decision prepared in March 1951 and 
issued to the veteran in April 1951, the veteran was granted 
service connection for deformity and complete ankylosis, left 
middle finger.  A separate, compensable evaluation was 
assigned, under Diagnostic Code 5226, for left middle finger 
disability, effective from March 1951.  That 10 percent 
evaluation remained in effect, unchanged, when the veteran 
submitted the claim underlying this appeal.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  These 
criteria are based on the average impairment of earning 
capacity.  Individual disabilities are evaluated under 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  

Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

During the pendency of this claim, there has been a 
significant change in the applicable statutory law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This enactment altered the extent of 
the duty to assist and duty to notify the claimant during the 
development process.

The veteran has been afforded VA examination during the 
pendency of the claim.  He has been afforded a hearing before 
the Board, and he has been informed of the laws and 
regulations under which his claim must be decided.  All 
allegations and arguments on behalf of the veteran have been 
considered.   Under these circumstances, there is no 
reasonable possibility that further assistance to the veteran 
would aid in substantiating his claim for an increased rating 
for the disability of the left middle finger.  Therefore, a 
remand for development under the provisions of VCAA is not 
warranted.  38 U.S.C.A. § 5103A.

The report of VA examination conducted in March 2000 
establishes that the veteran is right-handed.  The proximal 
interphalangeal joint (PIP) of the veteran's left (minor) 
middle finger was swollen and firm, and there was no motion 
in that joint.  The distal interphalangeal joint (DIP) showed 
no motion.  Flexion of the metacarpophalangeal (MP) joint was 
possible only to 40 degrees, compared to normal flexion of 
that joint to 90 degrees.  The veteran was unable to make a 
fist, and was unable to oppose his left thumb completely to 
any left finger or to approximate any left finger to the 
palmar crease.  Sensation in the left hand was intact, with 
no disruption of peripheral nerves.  Radiologic examination 
of the left hand reflected deformity at the third proximal 
interphalangeal joint with a metallic foreign body in the 
soft tissues at the PIP.  No other bony abnormality of any 
other digit or any joint of any other digit of the left hand 
was noted. 

At a Travel Board hearing conducted in August 2001, the 
veteran testified that he had no pain in the left middle 
finger, or any digits of that hand, but could not make a 
fist, and could not grip very well.  He was also unable to 
touch his fingers to his palm.  He was completely unable to 
pick up small objects.  He was unable to cut up meat because 
he could not hold a fork in the left hand.  He could hold 
larger objects in his left hand, such as a brush, by 
adjusting how he held the object, holding a brush, for 
example, with his thumb and one finger.  The veteran 
testified that he was right-handed, but had to perform many 
activities with his left hand because of injuries to his 
right arm.  He testified that he did not suffer tiredness in 
the left hand as a result of using it to compensate for right 
arm disability.

As noted above, the veteran's left middle finger disability 
is currently evaluated as 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5226.  Under DC 5226, favorable and 
unfavorable ankylosis of the middle finger of either the 
major hand or the minor hand warrants a 10 percent 
evaluation.  A 10 percent evaluation is the maximum schedular 
evaluation for ankylosis of a middle finger.  38 C.F.R. 
§ 4.71a, DC 5226. 

In classifying the severity of ankylosis and limitation of 
motion of digits, singly and in combination, ankylosis of 
both the metacarpophalangeal (MP) and proximal 
interphalangeal (PIP) joints, with either joint in extension 
or extreme flexion, will be rated as amputation.  Ankylosis 
of both the MP and PIP joints, even though each is 
individually in favorable position, will be rated as 
unfavorable ankylosis.  When only one joint of a digit is 
ankylosed or limited in motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 centimeters) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable ankylosis.  38 C.F.R. 
§ 4.71. 

Rating by analogy is appropriate where an unlisted condition 
is encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available.  38 C.F.R. § 4.20. 

The applicable regulations provide that a thorough evaluation 
of a musculoskeletal or orthopedic disability for rating 
purposes requires consideration of any functional loss, 
including loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The evidence in this case establishes that the veteran has 
complete ankylosis of the PIP joint, left middle finger, but 
has retained motion of about half of normal at the MP joint.  
The medical evidence does not establish whether or not the 
veteran is able to bring the left middle finger within two 
inches of the transverse fold.  Resolving any doubt as to the 
retained motion of the left middle finger in the veteran's 
favor, the evidence establishes that the veteran's left 
middle finger disability meets the criteria for evaluation as 
amputation or unfavorable ankylosis.  The maximum schedular 
evaluation, either for unfavorable ankylosis or for 
amputation of the left (minor) middle finger, under either DC 
5226 or DC 5154, is a 10 percent evaluation.

However, the evidence in this case reflects that the veteran 
clearly has limitation of use of the left hand beyond 
unfavorable ankylosis of the PIP and DIP, left (minor) middle 
finger.  The medical evidence, as well as the veteran's 
testimony, reflects that the veteran has limitation of use of 
the other digits.  The veteran is, for example, unable to 
make a fist, or touch his fingers to the palmar crease, or 
bring a finger to the thumb to complete opposition.  Such 
limitation of motion of other digits are not included in the 
10 percent evaluation for ankylosis of the middle finger, 
despite the fact that they are manifestations of the 
disability resulting from the veteran's injury in service.  
DC 5226.

In order to evaluate all the factors of disability which are 
present and have resulted from the veteran's service-
connected left middle finger ankylosis, it is necessary to 
consider all the possible diagnostic codes which could be 
used in conjunction with DC 5226 to evaluate all service-
connected limitation of motion of the four fingers. 
Because the evidence establishes that the veteran has use of 
the left hand, such as ability to hold and use objects with 
the left hand, evaluation under DC 5125 for loss of use of 
the minor hand is not applicable.  

The limitation of motion of the four digits other than the 
middle finger could be considered as analogous to limitation 
of motion resulting from a scar.  In this case, the left 
middle finger injury would be analogous to one scar, since 
there is an entrance wound but no exit wound.  Limitation of 
motion due to a scar warrants a maximum 10 percent 
evaluation.  38 C.F.R. § 4.118, DC 7805.  A compensable, 10 
percent evaluation for a scar, under DC 7805, separate from 
the 10 percent evaluation under DC 5226, would provide the 
veteran with two 10 percent evaluations.

The evaluation for the limitation of motion would be a 
separate evaluation from the evaluation for ankylosis, since 
the limitation of motion of other fingers is a different 
manifestation of the veteran's middle finger injury than the 
middle finger ankylosis; the veteran is entitled to separate 
evaluations under each of the DCs for which the criteria are 
met.  38 C.F.R. § 3.103(a); Esteban v. Brown, 6 Vet. App. 259 
(1994).  Thus, evaluation of limitation of motion of the 
other digits would result in two 10 percent evaluations for 
separate manifestations of left hand disability.  

The Board has also considered whether the veteran's 
limitation of motion of the other four digits, without 
ankylosis of any joint of any of these digits, could be 
considered as analogous to favorable ankylosis of two digits 
of the minor hand, evaluated under DC 5223, or is more 
analogous to favorable ankylosis of three digits of the minor 
hand, evaluated under DC 5223, or is more analogous to 
favorable evaluations of four digits of one hand (all digits 
other than the middle finger), evaluated under DC 5224.  

A 20 percent evaluation is the maximum evaluation available 
under DC 5223 for favorable ankylosis of any two digits of 
the minor hand.  A 30 percent evaluation is the maximum 
evaluation available under DC 5222 for favorable ankylosis of 
any three minor digits, and a 40 percent is the maximum 
schedular evaluation for favorable ankylosis of any four 
minor hand digits.  The Board notes that these maximum 
schedular evaluations are separate from the 10 percent 
evaluation under DC 5226 assigned for left middle finger 
ankylosis.

The manifestations of disability involving the four fingers 
other than the middle finger are most closely analogous to 
favorable ankylosis of two digits. This determination is 
based on the veteran's testimony as to the actual use of his 
left hand, including his ability to hold objects, such as a 
brush, and to use the object, even though the veteran is not 
able to completely bring any finger to the tip of the thumb 
in complete opposition so as to allow him to hold or 
manipulate small or thin objects, such as a fork.  As noted 
above, favorable ankylosis of any two digits of the minor 
hand, to include the thumb as one of the digits in favorable 
ankylosis, warrants a maximum schedular evaluation of 20 
percent, which must be considered along with the middle 
finger disability. When, the veteran's left hand disability 
is evaluated in its entirety, taking into account the 
disabling manifestations involving the middle finger along 
with the disabling manifestations involving the other four 
fingers, one 30 percent evaluation is warranted.  Therefore, 
a 30 percent evaluation under DC 5223, for favorable 
ankylosis of four digits, not including the thumb, is the 
most favorable evaluation warranted by analogy under any of 
the potentially-applicable diagnostic codes.

The evidence does not establish, however, that a rating 
higher than 40 percent is warranted, since the medical 
evidence establishes that there is not any actual ankylosis 
of any joint of any digit other than the left middle finger.  

Accordingly, an increased rating from 10 percent to 30 
percent is warranted. 

ORDER

An increased evaluation to 30 percent for left middle finger 
ankylosis, with resulting limitation of function of the other 
digits of the left hand, is granted, subject to laws and 
regulations governing effective dates of monetary awards.


REMAND

As discussed in the decision above, there has been a 
significant change in the law during the pendency of this 
appeal, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law, effective in November 2000, redefines the 
obligations of VA with respect to the duty to assist, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, the historical evidence reflects that the 
veteran was granted service connection for scars and 
limitation of motion, right wrist, as residuals of a gunshot 
wound.  The most recent VA examination, conducted in March 
2000, reflects that the veteran has limitation of motion of 
the right elbow as well as of the right wrist, status post 
gunshot wound to the right forearm, Muscle Group (MG) VII.  

The wording of the examination report suggests that the 
examiner may be providing an opinion that the veteran's 
current right elbow limitation of motion is a result of the 
service-connected gunshot wound, although the impression as 
phrased is somewhat ambiguous.  Under the VCAA, an 
examination or opinion is necessary to make a decision on a 
claim if the evidence of record, including statements of the 
claimant, (i) contains competent evidence of current 
disability or persistent or recurring symptoms of disability; 
and (ii) indicates that disability or symptoms may be 
associated with active service; but (iii) does not contain 
sufficient medical evidence for a decision on the claim.  
38 U.S.C. § 5103A (West Supp. 2001).  Further development of 
the medical evidence is required, as the veteran is entitled 
to a clear opinion as to whether his right elbow limitation 
is a manifestation of the disability resulting from the 
gunshot wound of the left upper extremity in service.  

In this regard, the Board notes that the diagnostic code 
governing MG VII injuries does not include elbow flexion as a 
function of MG VII.  Therefore, the examiner who conducts the 
VA examination should be asked to determine whether any 
muscle group other than MG VII was injured.  If the examiner 
determines that the veteran's limitation of flexion of the 
right elbow is a result of the gunshot wound incurred in 
service, but no muscle group injury other than MG VII is 
identified, the veteran is nevertheless entitled to 
compensation for limitation of right elbow flexion, even 
though that disability is not encompassed in the diagnostic 
code governing MG VII injury and limitation of motion of the 
wrist.  A veteran must be compensated for all factors of 
service-connected disability, and may be rated separately for 
different manifestations of the same injury, where "none of 
the symptomatology for any one of [the] conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions," and such evaluation does not 
constitute pyramiding prohibited by 38 C.F.R. § 4.14.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The veteran's current evaluation for residuals of a service-
connected gunshot wound is under 38 C.F.R. § 4.71a, DC 5215, 
which provides the criteria for evaluation of limitation of 
motion of the wrist.  The maximum schedular evaluation under 
DC 5215 is a 10 percent evaluation.  However, since the VA 
examination report discloses that the veteran has a MG VII 
injury, the veteran is entitled to consideration of the 
disability due to the service-connected gunshot wound under 
the criteria used to evaluate injury to MG VII if that 
diagnostic code may result in a more favorable evaluation.  
38 C.F.R. § 4.73, DC 5307, governing MG VII injury, provides 
a maximum schedular evaluation of 40 percent evaluation for 
injury to a dominant upper extremity.  38 C.F.R. § 3.103.  
The record before the Board does not reflect that the RO has 
evaluated the veteran's service-connected gunshot wound 
residuals under DC 5307.  REMAND for such consideration, 
after appropriate medical development, is required.  

The evidence also reflects that the veteran has some 
impairment of use of the right hand.  It is not clear whether 
the described impairment of use of the right hand is a 
residual of his service-connected gunshot wound.  The veteran 
is entitled to further development of the medical evidence, 
including VA examination, as necessary to determine all 
effects of a service-connected gunshot wound of the right 
forearm, to include whether the veteran has residual right 
hand disability as a result of that injury. 

During his March 2001 hearing before the Board, the veteran 
testified that he had pain and tenderness at the sites of 
scars resulting from the service-connected gunshot wound, 
right arm.  The veteran's disability due to scars is 
currently evaluated as part and parcel of the disability due 
to limitation of motion of the right wrist.  Further medical 
evidence must be developed to determine if the veteran is 
entitled to any separate, compensable evaluation(s) for 
symptomatic scar(s).  Esteban, 6 Vet. App. at 261, 262.

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED to the RO 
for the following action:

1.  The RO should obtain the veteran's 
records of VA clinical treatment from 
March 2000 to the present.  The RO should 
ask the veteran to identify any available 
private clinical record which might be 
relevant to right upper extremity 
disability.  The RO should attempt to 
obtain all identified records, after the 
veteran signs and returns any necessary 
forms authorizing the release of any 
identified private records.  If any 
identified records cannot be obtained or 
are unavailable, it should be so stated 
for the record, and the RO should inform 
the veteran and his representative of all 
results of requests for records.

2.  The RO should afford the veteran the 
opportunity to identify or submit any 
clinical records or other alternative 
records which might establish onset of 
limitation of right elbow flexion or 
substantiate any contention as to the 
severity of residuals of a service-
connected gunshot wound of the right 
upper extremity, including, but not 
limited to, photographs, clinical records 
related to employment, education, or 
insurance examinations, or statements 
from others. 

3.  The veteran should be afforded 
comprehensive VA examination of the right 
upper extremity to determine all 
residuals of a service-connected gunshot 
wound, including muscle, orthopedic, or 
dermatological residuals, including 
scars.  The examiner(s) should conduct 
all necessary examinations, not limited 
to radiologic examination of any or all 
bones or joints of the right upper 
extremity.  The claims file, a copy of 
the applicable regulations and rating 
criteria, including the criteria for 
rating muscle injuries, and a copy of 
this Remand, must be made available to 
and reviewed by each examiner prior to 
conducting the examination, and such 
review should be acknowledged in the 
report.

(a).  The joints of the right upper 
extremity, to include but not limited to, 
examination of the right elbow, right 
wrist, and joints of the right hand, 
should be examined. The examiner(s) 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including whether there is 
joint pain or limitation of motion in the 
right hand, wrist, elbow, or other joint 
of the right upper extremity, on use.  
The examiner should attempt to determine 
the etiology of any limitation of motion 
of the right elbow or right hand.  If 
there is limitation of movement of the 
right elbow, or other joint(s) of the 
right upper extremity, the examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that the observed limitation of 
motion is a residual of the veteran's 
service-connected gunshot wound.  The 
examiner(s) should describe the nature 
and severity of any functional 
limitations caused by service-connected 
residuals, including limitations due to 
loss of motion or painful retained 
motion.  

(b).  The examiner(s) should conduct 
examination of all muscles of the distal 
right upper extremity, to include the 
muscles of the hand, as well as any other 
muscle(s) of the right upper extremity 
which the examiner deems necessary.  The 
examiner(s) should state whether there is 
right upper extremity pain, and the 
extent of such pain, in the right hand, 
wrist, elbow, or other affected portion, 
on use.  The examiner(s) should describe 
the nature and severity of the functional 
limitations caused by the service-
connected residuals, including 
limitations due to deformity of 
structures.  The examiner should state 
whether or not the veteran has weakened 
movement, excess fatigability, 
incoordination, or pain on use of any 
muscle attributable to the service-
connected gunshot wound.  If feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to the such 
injury.  The severity of residual 
disability should be set forth separately 
for each affected portion of the right 
upper extremity, to include the hand, 
wrist, right forearm, right elbow, and so 
forth.  

(c).  The examiner(s) should conduct 
examination of the skin, including scars.  
Scars found on the right arm should be 
described in detail, and the examiner 
should indicate whether each scar is 
poorly nourished with repeated 
ulceration, is tender and painful on 
objective demonstration, or causes 
limitation of function.

4.  Thereafter, the RO should 
readjudicate the claim on appeal, 
considering each disability factor under 
all applicable regulations.  The RO 
should then consider any other claims 
ready for appellate review.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.   Kutscherousky v. West, 12 Vet. App. 
369 (1999). 




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

 

